DETAILED ACTION
1.	This action is responsive to the following communication: a Request for Continued Examination filed on July 13, 2021 (corresponding to Amended Claims and Remarks filed on June 14, 2021), and two Information Disclosure Statements filed on June 10, 2021 and July 13, 2021, respectively.  This action is made non-final.
2.	Claims 1-20 are pending in the case; Claims 1, 15, and 16 are independent claims.


Continued Examination Under 37 CFR 1.114
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 13, 2021, has been entered.


Response to Arguments
4.	Applicant’s arguments, see Remarks filed on June 14, 2021 (pgs. 9-12), with respect to the rejections of claims under 35 U.S.C. § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
5.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ryu et al. (hereinafter Ryu), US 2017/0075305 A1, published on March 16, 2017, in view of Jo et al. (hereinafter Jo), US 20162/0054710 A1, published on February 25, 2016.
	With respect to independent Claim 1, Ryu teaches a method comprising:
receiving, by at least one system service executing at a computerized watch that includes a display sized to be wearable, from an application that is currently executing, information about a user controllable operation being performed by the application (see Figs. 2, 10C, 11B, 14A, ¶ 0180, 0195, 0216-19, showing a computerized watch that connects to a communication module in a vehicle (or the watch enters a particular mode) or executes a music application, and receives information about an available user-controllable operation, such as start/stop “1034,” making an emergency call “1036,” or music control functionality “1130” – a skilled artisan would understand that start/stop widget would reflect the current state of the vehicle (i.e., if the vehicle is not running it would show start, otherwise it would show stop) and similarly, the music control would reflect the current status of the music playback (i.e., if the playback is paused it would show the play function in the middle, otherwise it would show the pause function)).
responsive to receiving the information about the user controllable operation being performed by the application, automatically generating, by the at least one system service, a dynamic control element associated with the user controllable operations being performed by the application (see Figs. 10C (element 1034) and 11B (element 1130), and discussion of the previous limitation).
wherein the dynamic control element includes: a first portion that presents at least a subset of the information about the user controllable operation being performed by the application, and a second portion that obtains user input that controls the user controllable operation without requiring one or more additional user inputs to navigate away from a user interface element that includes the dynamic control element (see Fig. 14A (elements 1410 and 1420), representing information (i.e., current song information) and user-controllable element (i.e., play/pause functionality)). 
outputting, by the at least one system service, for display via the display, the user interface as a watch face of the computerized watch to present a time of day, wherein the user interface includes: the dynamic control element (see Figs. 10C, 14A).

Ryu does not appear to explicitly disclose outputting … one or more static control elements that do not change over time and control operations being performed by the at least one system service although a skilled artisan would understand that other widgets (such as static widgets controlling a system service) could be displayed alongside the dynamic control elements of Ryu, as illustrated by the teachings of Jo.  Jo is directed towards a wearable electronic device comprising a configurable watch screen which 


With respect to dependent Claim 2, Ryu in view of Jo teaches the method of claim 1, as discussed above, and further suggests providing, by the at least one system service, to the application, an interface configured to exchange data for controlling an appearance and a function of the dynamic control element, wherein receiving the information about the user controllable operation being performed by the application comprises receiving, via the interface, as the data for controlling the appearance and the function of the dynamic control element, the information about the user controllable operation being performed by the application (see Jo, Fig. 10 (element 1009), ¶ 0093; see also Figs. 6-9).

With respect to dependent Claim 3, Ryu in view of Jo teaches the method of claim 2, as discussed above, and further suggests wherein the data for controlling the appearance and the function of the dynamic control element comprises at least one of: an application icon associated with the application or the operation being performed by the application; text included in the dynamic control element, wherein the text changes as the operation being performed by the application is performed; or a graphical feature included in the dynamic control element, wherein the graphical feature changes as the operation being performed by the application is performed (see Ryu, Fig. 14A (elements 1410 and 1420); see also discussion of Claim 1, above regarding icons/widgets of Ryu and Jo).

With respect to dependent Claim 4, Ryu in view of Jo teaches the method of claim 2, as discussed above, and further suggests wherein the data for controlling the appearance and the function of the dynamic control element comprises at least one of: an indication of a gesture detected at a location of a presence-sensitive input device that corresponds to a location of a display device at which the dynamic control element is output for display; an indication of a voice input detected by a microphone of the computerized watch; or an indication of a haptic input detected by a sensor of the computerized watch (see Ryu, Fig. 14A (element 1420, Fig. 10C (element 1034); see also ¶¶ 0075, 0164).

With respect to dependent Claim 5, Ryu in view of Jo teaches the method of claim 2, as discussed above, and further suggests receiving, via the interface, updates to the data for controlling the appearance and the function of the dynamic control element that change the appearance and function of the dynamic control element over time (see Ryu, Fig. 11B (element 1120), ¶ 0195).

With respect to dependent Claim 6, Ryu in view of Jo teaches the method of claim 5, as discussed above, and further suggests wherein at least one of: the updates include instructions from the application for altering the appearance of the dynamic control element; or the updates include input information from the at least one system service about a user interaction with the dynamic control element (see discussion of Claim 1, above, regarding widget functionality reflecting the current state of the corresponding application).

With respect to dependent Claim 7, Ryu in view of Jo teaches the method of claim 1, as discussed above, and further suggests prior to receiving the information about the user controllable operation being performed by the application, allocating, by the at least one system service, a respective portion of the user interface to each of the one or more static control elements; and further responsive to receiving the information about the user controllable operation being performed by the application, and after dynamically generating the dynamic control element, dynamically allocating, by the at least one system service, a respective portion of the user interface to the dynamic control element, wherein the respective portion of the user interface that is allocated to the dynamic control element is different than the respective portion of the user interface that is allocated to each of the one or more static control elements (see Jo, Fig. 4A, ¶¶ 0044, 0064, 0067, describing fixed and variable icons where a fixed icon, unlike a variable icon/widget, cannot be changed by the user’s actions; Jo further suggests that an icon/widget having a higher priority can be displayed instead of a lesser-priority variable icon/widget, thus, after an application is started, the corresponding icon can be shown on the watch face instead of a previously displayed variable icon, alongside the previously displayed fixed icon).

With respect to dependent Claim 8, Ryu in view of Jo teaches the method of claim 7, as discussed above, and further suggests determining, by the at least one system service, based on the information about the user controllable operation being performed by the application, a size or position of the respective portion of the user interface that is allocated to the dynamic control element (see Jo, Fig. 10; see also discussion of Claim 7, above).

dependent Claim 9, Ryu in view of Jo teaches the method of claim 1, as discussed above, and while these references do not explicitly mention “responsive to generating the dynamic control element, adding, by the at least one system service, to a record of all dynamic controls being maintained by the at least one system, an identifier of at least one of the dynamic control element or the application; determining, by the at least one system service, whether the user controllable operation being performed by the application has completed; responsive to determining that the user controllable operation being performed by the application has completed, removing, by the at least one system service, the dynamic control element from the user interface; and removing, by the at least one system service, from the record of dynamic controls being maintained by the at least one system, the identifier of at least one of the dynamic control element or the application” a skilled artisan would understand that this type of logging is a well-known feature of operating systems; a skilled artisan would understand that an application or widget can be instantiated and later closed and that a corresponding process or task information is maintained by the operating system or system-level service; in addition, as discussed above, Ryu teaches different widgets that can be displayed based on the watch environment or modes, and Jo suggests displaying various variable icons/widgets as desired (see discussion of Claim 1, above).

With respect to dependent Claim 10, Ryu in view of Jo teaches the method of claim 1, as discussed above, and further suggests wherein receiving the information about the user controllable operation being performed by the application comprises: requesting, by the at least one system service, from the application, the information about the user controllable operation being performed by the application; and responsive to requesting the information about the user controllable operation being performed by the application, receiving the information about the user controllable operation being performed by the application (see discussion of Claims 1 and 9, above, particularly regarding widget functionality reflecting the current state of the corresponding application).

With respect to dependent Claim 11, Ryu in view of Jo teaches the method of claim 1, as discussed above, and further suggests wherein the application is a first application executing at the computerized watch and the dynamic control element is a first dynamic control element, the method further comprising: receiving, by the at least one system service, from a second application executing at the computerized watch, information about a user controllable operation being performed by the second application, wherein the second application is different than the first application; responsive to receiving the information about the user controllable operation being performed by the second application, automatically generating, by the at least one system service, a second dynamic control element, the second dynamic control element being associated with the user controllable operations being performed by the second application; and outputting, by the at least one system service, for display, an updated user interface, wherein the updated user interface includes: the first dynamic control element, the second dynamic control element, and the plurality of static control elements (see Jo, ¶¶ 0044, 0064 suggesting that multiple variable icons/widgets can be displayed simultaneously and further suggesting that an icon/widget having a higher priority can be displayed instead of a lesser-priority variable icon/widget, thus, after an application is started, the corresponding icon (i.e., second dynamic control) can be shown on the watch face instead of a previously displayed variable icon (i.e., other than the first dynamic control), alongside the first dynamic control). 

With respect to dependent Claim 12, Ryu in view of Jo teaches the method of claim 1, as discussed above, and while Ryu in view of Jo does not appear to explicitly show wherein: the application is a timer application; the information about the user controllable operation comprises a timer countdown; and the dynamic control element comprises text of the timer countdown and a selectable element for stopping the timer countdown, a skilled artisan would understand that a variety of widgets (corresponding to different applications) can be displayed by the watch interface of Ryu.  For example, Ryu illustrates different widgets corresponding to a workout environment (see Fig. 10D) and a timer would appear to be a well-known feature of a workout application/environment; in addition, Ryu illustrates a widget for displaying progressive status, and a skilled artisan would understand that a timer widget could be implemented in a similar way (see Fig. 12B, ¶ 0201; see also ¶ 0186).

dependent Claim 13, Ryu in view of Jo teaches the method of claim 1, as discussed above, and further suggests wherein: the application is a media playback application; the information about the user controllable operation comprises identifying information about a current media selection; and the dynamic control element comprises auto-scrolling text of the identifying information about the current media selection (see Ryu, Fig. 11B, a skilled artisan would understand that element 1120 could be scrolled if the number of characters exceeded the available space – considering the small display screen of a computerized watch, it would have been obvious to provide this functionality in order to allow the user to distinguish different files sharing some common information, such as same artist, album name, etc., by providing more information (by scrolling) in the limited display space).

With respect to dependent Claim 14, Ryu in view of Jo teaches the method of claim 1, as discussed above, and further suggests wherein the application is currently executing at one or more processors of the computerized watch or at least one processor of a computing device that is different than the computerized watch (see Ryu, ¶¶ 0180, 0195).


With respect to Claims 15-20, these claims reflect a computer-readable storage medium and a computerized watch comprising steps and/or features recited in Claims 

A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck & Co. v. Biocraft Labs., Inc., 874 F.2d 804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1,215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969). 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINO KUJUNDZIC whose telephone number is (571)270-5188.  The examiner can normally be reached on M-F 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DINO KUJUNDZIC/Primary Examiner, Art Unit 2179